946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Matilda J. URQUHART, Appellantv.DISTRICT OF COLUMBIA, et al.
No. 91-7217.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1991.

Before RUTH B. GINSBURG, D.H. GINSBURG and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed July 26, 1991, and the lack of any response thereto, it is


2
ORDERED that the show cause order be discharged.   It is


3
FURTHER ORDERED that the district court's order filed July 17, 1991, denying appellant's motion for a preliminary injunction be summarily affirmed.   Appellant has failed to demonstrate that the district court's denial of her motion for a preliminary injunction amounted to an abuse of discretion.   See National Wildlife Federation v. Burford, 835 F.2d 305, 319 (D.C.Cir.1987);   Foundation of Economic Trends v. Heckler, 756 F.2d 143, 151-52 (D.C.Cir.1985).   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.


5
Finally, upon full review of the record, we find the evidence sufficient to support the convictions on all three counts.   The district court, we therefore conclude, did not err in denying the motions for judgments of acquittal.   It is accordingly


6
ORDERED and ADJUDGED that the judgment of conviction be affirmed.   The court will separately rule on the government's cross appeal, No. 90-3176, concerning Harrington's sentence.


7
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).